Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 11 November 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     November 11th. 1808
                  
                  I expect every moment That They will come to carry my letters to the post office but still I have begun to write in hopes That I shall conclude my letter before the others are sent away. The sweet scented grass I shall take all possible care of. The pot was broken on the way. It was tied together but I shall have to remove the grass soon in another box. Your Orange trees come on very well as to their looks, but I never saw such little short things in my life they are near eighteen months old and they are not as high (any of them) as my hand is long. Sister Ann and Mr Bankhead left us some days before your letter arrived. Benjamins eye is entirely well except the redness which the rising has left. all the family are well and send their love to you I beg you will forward the inclosed to My brother. adieu my dear Grandpapa beleive me to be your most affectionate Grand Daughter
                  
                     E. W. R.
                  
               